Citation Nr: 0817452	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-07 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to post-traumatic stress 
disorder.

3.  Entitlement to service connection for a skin disorder, to 
include as secondary to a service-connected disability.

4.  Entitlement to service connection for a bilateral foot 
disorder.

5.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to post-traumatic stress 
disorder.

6.  Entitlement to service connection for a sinus disorder, 
to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Barry, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

The issues of entitlement to service connection for a 
gastrointestinal disorder, to include as secondary to 
post-traumatic stress disorder, entitlement to service 
connection for a skin disorder, to include as secondary to a 
service-connected disability, and entitlement to service 
connection for a sinus disorder, to include as secondary to a 
service-connected disability, are addressed in the Remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of post-traumatic 
stress disorder (PTSD) that is associated with a reported 
stressor which has been verified to have occurred during his 
period of active military service.

2.  The medical evidence of record does not show that the 
veteran has a current diagnosis of erectile dysfunction.

3.  The medical evidence of record does not show that the 
veteran has a current diagnosis of a bilateral foot disorder.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2007).

2.  Erectile dysfunction was not incurred in, or aggravated 
by, active military service, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  A bilateral foot disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in September 2005 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the veteran in March 2006, after which the claims 
were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 


medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
have not been accorded the veteran, because there is no 
evidence that the veteran had any of these disabilities 
during service.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Finally, without deciding whether the notice and 
development requirements of the VCAA have been satisfied in 
the present case, this law does not preclude the Board from 
adjudicating the issue involving the veteran's claim for 
service connection for PTSD as the Board is taking action 
favorable to the veteran by granting service connection for 
this disorder.  As such, this decision poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by 


medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2007).  A diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of DSM-IV.  38 
C.F.R. § 4.125 (2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of PTSD.

A November 2005 VA PTSD examination report stated that the 
veteran's stressors included "combat experience," 
"multiple stressors in combat," and "extensive combat 
exposure."  The report gave a diagnosis of PTSD.

The veteran's claim has been repeatedly denied on the basis 
that there was no objective evidence that established that 
the veteran "engaged in combat with the enemy" and there was 
insufficient evidence to corroborate his claimed stressors.  
See VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).  Initially, 
the Board notes that there are no references to combat in the 
veteran's service personnel records and 


he did not earn any decorations, medals, badges, ribbons, or 
awards indicative of participation in combat.  However, the 
veteran's service personnel records clearly show that he 
served in the Headquarters and Headquarters Company, 228th 
Aviation Battalion, 1st Cavalry Division from May 23, 1966 to 
May 12, 1967.  The veteran has submitted an April 1979 report 
from the Office of the Adjutant General and the Adjutant 
General Center, Department of the Army.  This report is 
entitled "United States Army Combat Units of the War in the 
Republic of Vietnam, 1966-1973."  This report lists the 228th 
Aviation Battalion, 1st Cavalry Division as a combat unit, 
not only for the veteran's period of service with the unit, 
but also for nearly the entire duration of the Vietnam War.  
Furthermore, not only is this report an official publication 
of the Department of the Army, it has been specifically made 
available to the public by VA itself, which hosts the 
document online under the "Stressor Verification - Army" 
section of the VA website, under the subheadings "Vietnam 
(RVN)" and "RVN General Information," and with the title 
"Army 1966-73 Vietnam Installation Directory."  

This evidence shows that the veteran's unit was engaged in 
combat during the entire period of time that he was assigned 
to it.  Furthermore, there is no evidence that he was absent 
from the unit at any point in time, let alone for his entire 
tour of duty in Vietnam.  Accordingly, the evidence 
establishes that the veteran served in a combat unit in 
Vietnam from May 23, 1966 to May 12, 1967.  As such, the 
evidence also shows that the veteran engaged in combat with 
the enemy.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) 
(holding that corroboration does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."); see 
also Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) 
(finding that while the veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks.").  In 
this case, the veteran's claimed stressors are related to 
combat, there is no clear and convincing evidence to the 
contrary, and 


the claimed stressors are consistent with the circumstances, 
conditions, or hardships of the veteran's service.  
Accordingly, the Board finds that the veteran's lay 
statements alone establish the occurrence of his claimed 
in-service stressors.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f)(1).

In addition, the November 2005 VA PTSD examination report 
linked the veteran's combat stressors to his currently 
diagnosed PTSD.  As such, the Board finds that the veteran 
has a current diagnosis of PTSD that is associated with a 
reported stressor which has been verified to have occurred 
during his period of active military service.  See 38 C.F.R. 
§ 3.304(f).

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's PTSD is related to active 
military service and therefore, service connection for PTSD 
is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The veteran's service medical records are negative for any 
complaints or diagnoses of erectile dysfunction.  There is no 
post-service medical evidence of record that mentions 
erectile dysfunction.

The medical evidence of record does not show that the veteran 
has a current diagnosis of erectile dysfunction.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of erectile dysfunction that 
is related to military service or to a service-connected 
disability.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that he 
has a current diagnosis of erectile dysfunction that is 
related to military service or to a service-connected 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
such, service connection for erectile dysfunction is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence that the veteran has a current diagnosis of 
erectile dysfunction, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49.

Bilateral Foot Disorder

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on 


the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The veteran's service medical records show a diagnosis of pes 
planus on his September 1965 enlistment medical examination.  
The veteran's service medical records are negative for any 
other complaints, symptoms, or diagnoses of a foot disorder.  
There is no post-service medical evidence of record that 
mentions a foot disorder in any manner.

The medical evidence of record does not show a current 
diagnosis of a bilateral foot disorder.  In fact, there is no 
medical evidence of record that the veteran has had a foot 
disorder more recently than his September 1965 enlistment 
medical examination.  The existence of a current disability 
is the cornerstone of a claim for VA disability 
compensation.  See Degmetich, 104 F. 3d 1328; see also 
Gilpin, 155 


F.3d 1353.  The veteran's statements alone are not sufficient 
to prove that he has a current diagnosis of a bilateral foot 
disorder which is related to military service.  Espiritu, 2 
Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, 
there is no competent medical evidence that the veteran has a 
current diagnosis of a bilateral foot disorder.

Furthermore, the medical evidence of record specifically 
noted that the veteran had a pre-existing foot disorder and 
there is no medical evidence of record that this foot 
disorder has ever increased in severity, let alone during 
military service.  As such, service connection for a 
bilateral foot disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence that the veteran has a current diagnosis of 
a bilateral foot disorder, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for PTSD is granted.

Service connection for erectile dysfunction, to include as 
secondary to PTSD, is denied.

Service connection for a bilateral foot disorder is denied.


REMAND

The veteran seeks service connection for a gastrointestinal 
disorder, to include as secondary to PTSD, entitlement to a 
skin disorder, to include as due to a 


service-connected disorder, and a sinus disorder, to include 
as secondary to a service-connected disability.  The medical 
evidence of record includes diagnoses of gastrointestinal, 
skin, and sinus disorders.  As noted above, service 
connection for PTSD has been granted by this decision.  There 
is no medical evidence of record that discusses whether there 
veteran's gastrointestinal, skin, and sinus disorders are 
related to a service-connected disorder, to include PTSD.  As 
such, medical examinations are in order to determine the 
etiology of the veteran's current gastrointestinal, skin, and 
sinus disorders.  38 C.F.R. §§ 3.159, 3.326 (2007); see 
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.	The veteran must be afforded a VA 
examination to ascertain the etiology 
of any gastrointestinal disorder found.  
The claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any 
gastrointestinal disorder found is 
related to the veteran's period of 
military service.  The examiner must 
also state whether any diagnosed 
gastrointestinal disorder is due to or 
aggravated by any service-connected 
disorder, to include PTSD.  If such a 
determination cannot be made without 
resort to speculation, the examiner 
must specifically state this.  A 
complete rationale for all opinions 
must be provided.  The report must be 
typed.

2.	The veteran must be afforded a VA 
examination to ascertain the etiology 
of any skin disorder found.  The claims 
file must be provided to and reviewed 
by the examiner.  All tests or studies 
necessary to make this determination 
must be ordered.  Thereafter, based 
upon review of the service and 
post-service medical records, the 
examiner must provide an opinion as to 
whether any skin disorder found is 
related to the veteran's period of 
military service.  The examiner must 
also state whether any diagnosed skin 
disorder is due to or aggravated by any 
service-connected disorder, to include 
PTSD.  If such a determination cannot 
be made without resort to speculation, 
the examiner must specifically state 
this.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

3.	The veteran must be afforded a VA 
examination to ascertain the etiology 
of any sinus disorder found.  The 
claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any sinus 
disorder found is related to the 
veteran's period of military service.  
The examiner must also state whether 
any diagnosed sinus disorder is due to 
or aggravated by any service-connected 
disorder, to include PTSD.  If such a 
determination cannot be made without 
resort to speculation, the examiner 
must specifically state this.  A 
complete rationale for all opinions 
must be provided.  The report must be 
typed.

4.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

5.	The RO must then readjudicate the 
claims and, thereafter, if any claim on 
appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


